MORROW, P. J.
The prosecution is apparently based upon article 1056, P. C. 1925, and charges that the appellant unlawfully and intentionally diverted natural gas from the pipe lines of R. L. Pearcy.
The penalty allowed by statute is not less than $25 nor more than $100. The penalty assessed in the present instance is a fine of $25. The prosecution originated in the justice court and was appealed' to the county court. Therefore, this court has no jurisdiction of the appeal. Such is the declaration of article 53, C. C. P. 1925. See, also, Ragsdale v. State (Tex. Cr. App.) 47 S.W.(2d) 278.
The appeal is dismissed.